                          IN THE UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE
                                     AT KNOXVILLE

 UNITED STATES OF AMERICA,                       )
                                                 )
                        Plaintiff,               )
 v.                                              )
                                                 )
                                                 )                    No. 3:20-CR-57-KAC-HBG
 SHANA COFFEY,                                   )
                                                 )
                        Defendant.               )

                                   MEMORANDUM AND ORDER

        All pretrial motions in this case have been referred to the undersigned pursuant to 28

 U.S.C. § 636(b) for disposition or report and recommendation regarding disposition by the

 District Court as may be appropriate. This case is before the Court on the Defendant’s Motion to

 Continue Trial Date [Doc. 30], filed on February 25, 2021. The Defendant asks the Court to

 continue the March 2, 2021 trial date, because counsel needs additional time to confer with the

 Defendant on discovery and to prepare for trial or for a plea. The motion relates that counsel

 was unable to work on this case for several weeks while recovering from illness. Additionally,

 counsel has had difficulty scheduling an in-person visit with the Defendant due to the policies of

 the jail during the COVID-19 pandemic. The motion relates that the Government does not

 oppose the requested continuance. The parties have conferred with Chambers and agreed on a

 new trial date of June 8, 2021.

                The Court finds Defendant Coffey’s motion to continue the trial and plea deadline

 is unopposed by the Government and well-taken. The Court also finds that the ends of justice

 served by granting a continuance outweigh the interest of the Defendant and the public in a

 speedy trial. 18 U.S.C. § 3161(h)(7)(A). Based upon the representations in the motion, defense




Case 3:20-cr-00057-KAC-HBG Document 31 Filed 03/01/21 Page 1 of 3 PageID #: 71
 counsel needs additional time to confer with the Defendant on discovery and on factual and legal

 matters pertinent to her case. Counsel states that meetings with the Defendant have been delayed

 by visitation policies relating to the COVID-19 pandemic. Counsel needs time to meet with the

 Defendant and to prepare the case for trial. These trial preparations cannot be concluded by

 March 2 or in less than three months. Thus, the Court concludes that without a continuance,

 defense counsel would not have the reasonable time necessary to prepare for trial, even

 proceeding with due diligence. See 18 U.S.C. § 3161(h)(7)(B)(iv).


                The motion to continue the trial [Doc. 30] is GRANTED. The trial of this case is

 reset to June 8, 2021. The Court finds that all the time between the filing of the motion on

 February 25, 2021, and the new trial date of June 8, 2021, is fully excludable time under the

 Speedy Trial Act for the reasons set forth herein. See 18 U.S.C. § 3161(h)(1)(D) & -(7)(A)-(B).

 The Court also sets a new schedule in this case, which is stated in detail below.


        Accordingly, it is ORDERED as follows:

           (1) The Defendant’s Motion to Continue Trial Date [Doc. 30] is
               GRANTED;

           (2) The trial of this matter is reset to commence on
               June 8, 2021, at 9:00 a.m., before the Honorable Katherine A.
               Crytzer, United States District Judge;

           (3) All time between the filing of the motion on February 25, 2021,
               and the new trial date of June 8, 2021, is fully excludable time
               under the Speedy Trial Act for the reasons set forth herein;

           (4) The new deadline for filing a plea agreement in the record and
               providing reciprocal discovery is May 7, 2021;

           (5) The parties are to appear before the undersigned for a final pretrial
               conference on May 17, 2021, at 10:30 a.m.

           (6) The deadline for filing motions in limine is May 24, 2021; and


                                                  2

Case 3:20-cr-00057-KAC-HBG Document 31 Filed 03/01/21 Page 2 of 3 PageID #: 72
         (7) Requests for special jury instructions with appropriate citations to
             authority pursuant to Local Rule 7.4. shall be filed on or before
             May 28, 2021.

                     IT IS SO ORDERED.


                                            ENTER:


                                           United States Magistrate Judge




                                              3

Case 3:20-cr-00057-KAC-HBG Document 31 Filed 03/01/21 Page 3 of 3 PageID #: 73
